DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 10, and 18 is the inclusion of limitations “classifying, by the server computing device, comments on the first video that have been received from users into a plurality of classifications of comments based on data associated with the users and a plurality of predetermined rules, wherein the plurality of classifications of comments comprise a first classification of comments, a second classification of comments, a third classification of comments, a fourth classification of comments, and a fifth classification of comments; obtaining, by the server computing device, a plurality of comments from the plurality of classifications of comments based on a plurality of predetermined proportions corresponding to the plurality of classifications of comments, wherein a sum of the plurality of predetermined proportions is equal to or less than 1; generating, by the server computing device, a plurality of recommended bullet screens comprising the plurality of comments obtained from the plurality of classifications of comments”, which are not found in the prior art.  The closest possible prior art in this case is Agrawal (US 2014/0089801), which teaches a video commentary system receives video content items from users in a community. Such video content items are presented to viewers in the community. The system presents submission controls through which the viewers can submit feedback related to specific time points within that presentation. The controls can be used to submit textual, video, or audio comments. The controls can include labeled buttons that viewers can activate to submit categorized comments. Each submission is associated with a timestamp corresponding to the current video frame. The user interface includes regions that display, in real-time, the submissions received from the viewers. Submissions can indicate their timestamps. A bar graph indicates, by category and by time interval, quantities of categorized comments that have been received relating to various time intervals in the presentation.
Claims 2-9, 11-17, and 19-20 depend from claims 1, 10, and 18 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161